                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA                   )      CASE NO. 1:17CR513
                                           )
              Plaintiff                    )      JUDGE CHRISTOPHER BOYKO
                                           )
       -vs-                                )
                                           )
ISIDORO GONZALEZ                           )      DEFENDANT’S MOTION TO
                                           )      CONTINUE TRIAL
              Defendant                    )

       Counsel moves the court to continue the trial of this matter, currently set for

January 28, 2019.

       Counsel and the government have been involved in negotiating the matter to a

conclusion and have made significant progress. Counsel believes additional time will

likely result in the matter being resolved by way of a negotiated plea. Additionally,

counsel seeks time to review those portions of the recently signed “First Step Act” as it

applies to Career Offender issues. The defendant may have the necessary prior

convictions to be considered a Career Offender, but counsel has been made aware of

some adjustments in Career Offender definitions, etc., that cause him to ask for more time

and to proceed cautiously on this important issue.

                                   Respectfully submitted,

                                   _s/Brian R. McGraw_________________________
                                   BRIAN R. McGRAW (0036799)
                                   Attorney for Defendant
                                   55 Public Square Suite 2100
                                   Cleveland, Ohio 44113
                                   Phone: 216-574-2516
                                     Fax: 216-696-1718


                                        SERVICE

        I hereby certify that on January 9, 2019, a copy of the foregoing Motion was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. All other parties will
be served by regular U.S. mail.

                                                   S/ Brian R. McGraw
                                                   BRIAN R. McGRAW (0036799)
                                                   Attorney for Defendant
